COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number 2022 -KI -0188



State Of Louisiana in the Interest of D. W.


                                                                     City Court of East St. Tammany
                                                                     Case #:   212152

                                                                     St. Tammany Parish




On Application for Rehearing filed on   10/ 03/ 2022 by State of Louisiana
Rehearing       j P- n e, A




                                                                                          z:

                                                                                  Mitchell R. Theriot



                                                                                                            C14
                                                                                  Wayne Ray Chutz


                                                                                                        i

                                                                                  Chris Hester




Date      XT 12 2022



Rodd Naqui